DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 28 December 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments submitted 28 December 2021 with respect to Claims 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Piasecki et al. US 2019/0103771, in view of Jung et al. US 2012/0242163.
Regarding Claims 1, 11, and 20, Piasecki  teaches an electronic device for wirelessly transmitting power, the electronic device comprising: 
a first coil assembly (206, figs. 3 and 4); 
a second coil assembly including a plurality of coils (402, figs. 3 and 4); and 
a processor (314, figs. 3 and 4) configured to: control the first coil assembly to generate a first magnetic field by applying first current to the first coil assembly (refer to [0036]); 
obtain a plurality of first sensing values of the first magnetic field sensed by the plurality of coils included in the second coil assembly (CMCM 400’, fig. 4); and 
identify whether a foreign material exists in a power transmission area of the electronic device based on the plurality of first sensing values (402’, fig. 4, a CMCM device 400' is connected to a plurality or an array of detection coils 402' in the PRU 204 and utilized in a manner similarly described for the CMCM device 400 and detection coils 402 in the PTU 102, refer to [0027] and [0031]).  Piasecki however is silent wherein the processor is further configured to: identify whether an external wireless power receiver exists in the power transmission area of the electronic device; obtain a reference value based on identifying whether the external wireless power receiver exists in the power transmission area of the electronic device; and identify whether the foreign material exists in the power transmission area of the electronic device further based on the obtained reference value.
Jung teaches wherein the processor is further configured to: identify whether an a measured magnetic field value is obtained by measuring a magnetic field generated by the output (for example, the wireless power signal) of the primary core 110 of the wireless power transmission apparatus 100 via the magnetic sensor 240 installed on the wireless power receiving apparatus 200. The reception controller 260 determines whether the measured magnetic field value from the magnetic sensor 240 is lower than a reference magnetic value. If there is no foreign object, the magnetic field value measured by the magnetic sensor 240 may be the same as or greater than the reference magnetic value. When there is a foreign object such as a coin or a clip near the charging position of the wireless power transmission apparatus 100, the foreign object affects the measured magnetic field value and the magnetic field value becomes lower than the reference magnetic value. The present application pays attention to this phenomenon. If the measured magnetic field value is the same as or over the reference magnetic value, the reception controller 260 determines that the foreign object is not detected and the wireless charging operation is normally performed, refer to [0053]-[0054]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Jung with the electronic device for wirelessly transmitting power of Piasecki in order to distinguish foreign objects from receiving devices.
Regarding Claims 2 and 12, the combination of Piasecki and Jung teaches all of the limitations of Claims 1 and 11 and further teaches wherein the processor is further configured to: normalize the plurality of first sensing values by using a magnitude of the first current; compare each of the plurality of normalized first sensing values with the reference value; and identify whether the foreign material exists based on comparing each of the plurality of normalized first sensing values with the predetermined reference value (refer to [0053]-[0054] of Jung).
Regarding Claims 3 and 13, the combination of Piasecki and Jung teaches all of the limitations of Claims 2 and 12 and further teaches wherein the processor is further configured to: compare the reference value with sensing values sensed by coils of a specific group from among the plurality of coils; and based on a difference between the reference value and a sensing value sensed by at least one of the coils of the specific group being greater than a preset value, identify that the foreign material exists (refer to  [0053]-[0054] of Jung).
Regarding Claims 4 and 14, the combination of Piasecki and Jung teaches all of the limitations of Claims 3 and 13 and further teaches wherein the processor is further configured to identify that the foreign material exists at a position corresponding to the at least one coil (refer to [0030]-[0034] of Piasecki).
Regarding Claims 5 and 15, the combination of Piasecki and Jung teaches all of the limitations of Claims 2 and 12 and further teaches wherein based on each sensing value obtained from coils of a first group from among the plurality of coils increasing above the reference value, and each sensing value obtained from coils of a second group among the plurality of coils decreasing below the reference value, the 
Regarding Claims 6 and 16, the combination of Piasecki and Jung teaches all of the limitations of Claims 5 and 15 and further teaches wherein the processor is further configured to identify that the foreign material exists at a position corresponding to the coils of the second group (refer to [0070]-[0075] of Piasecki).
Regarding Claims 8 and 18, the combination of Piasecki and Jung teaches all of the limitations of Claims 1 and 11 and further teaches wherein the processor is further configured to: in an absence of a foreign material, apply a second current to the first coil assembly to output a second magnetic field externally to the electronic device; obtain a second sensing value of the second magnetic field from the second coil assembly; and obtain a reference value used to identify whether the foreign material exists, by normalizing the second sensing value using a magnitude of the second current (refer to [0070]-[0075] of Piasecki).
Regarding Claims 9 and 19, the combination of Piasecki and Jung teaches all of the limitations of Claims 1 and 11 and further teaches wherein the processor is further configured to: obtain sensing values sensed by coils of a specific group from among the plurality of coils; compare sensing values obtained from adjacent coils of the specific group with each other; and based on a difference between the sensing values obtained from the adjacent coils being greater than a preset value, identify that the foreign material exists (refer to [0070]-[0075] of Piasecki).
Regarding Claim 10, the combination of Piasecki and Jung teaches all of the limitations of Claim 1 and further teaches wherein the first coil assembly comprises a 
Regarding Claims 21-23, the combination of Piasecki and Jung teaches all of the limitations of Claims 1, 11, and 20 and further teaches wherein the processor is further configured to: based on the external wireless power receiver existing in the power transmission area, obtain a first reference value and identify whether the foreign material exists in the power transmission area further based on the first reference value; and based on the external wireless power receiver not existing in the power transmission area, obtain a second reference value and identify whether the foreign material exists in the power transmission area further based on the second reference value, the first reference value being different from the second reference value (refer to [0053]-[0054] of Jung).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/BRIAN K BAXTER/Examiner, Art Unit 2836
16 March 2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836